NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-4786
                                     _____________

                               NIGEL DWAYNE PARMS,
                                            Appellant

                                            v.

                         RAYMOND J. SOBINA;
        THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA;
         THE DISTRICT ATTORNEY OF THE COUNTY OF ALLEGHENY
                            ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            (D.C. Civil No. 10-cv-00987)
                   District Judge: Honorable Robert C. Mitchell
                                   ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     July 10, 2012
                                    ____________

                Before: RENDELL, SMITH and BARRY, Circuit Judges

                              (Opinion Filed: July 17, 2012)
                                     ____________

                                        OPINION
                                      ____________

BARRY, Circuit Judge

       Petitioner Nigel Parms (“Parms”), an inmate in a Pennsylvania state prison, is

currently serving a five to fifteen year sentence of imprisonment, to be followed by ten
years of probation, for his conviction on charges of attempted rape and aggravated

indecent assault of a five-year-old girl. He petitioned for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254, alleging ineffective assistance of counsel at trial. The District Court

found his claim to be without merit and denied his request for relief. We will affirm.

                                      I. Background

                                    A. Underlying Facts

       On the afternoon of July 1, 1997, Parms was drinking beer in the apartment of Mia

Lewis (“Lewis), who was his brother’s girlfriend. At some point during that afternoon, a

five-year-old girl who lived next door to Lewis, came into the apartment looking for

Lewis’s children, who were her playmates. While in the apartment, the girl encountered

Parms, who took her into a bathroom, removed her clothes, spread a lubricant onto her

vagina, and attempted to have sex with her. That evening, the girl reported to her mother

that Parms “did sexes on me.” After examining her daughter and discovering a greasy

substance on her vagina, the mother called the police.

       In the early morning hours of July 2, 1997, law enforcement officers arrested

Parms in Lewis’s apartment after finding him hiding behind a door. Parms, who is deaf,

was taken to a police station where a certified interpreter was waiting. After waiving his

Miranda rights, Parms provided a statement to police in which he confessed to assaulting

the girl. The statement, which was written down by an officer and signed by Parms, is

extraordinarily graphic, and so we do not quote it here in full:

       I went into the bathroom. The girl was already in there. I got the cream and
                                              2
       touched her vagina. Then I put my penis on top of her vagina and I
       ejaculated on her . . . I gave her some toilet paper to clean up. I don’t know
       the girl’s name but she is five years old. This happened this evening at Mia
       Lewis’ apartment in Braddock. I used the cream that was in a red jar.

(J.A. at 147.)

                       B. Suppression Hearing, Trial, & Sentencing

       On March 30, 1998, Parms appeared in the Court of Common Pleas of Allegheny

County to face charges of rape, aggravated indecent assault, and corruption of a minor

under 18 Pa. Cons. Stat. Ann. §§ 3121, 3125, and 6301. Parms, who had by then

disavowed his confession, moved to suppress his post-arrest statement on the ground that

it had been coerced. 1 Following a hearing at which both Parms and the arresting officer

testified, the motion was denied. Parms then elected to waive his right to a jury trial and

immediately proceed with a bench trial.

       At the one-day bench trial, the prosecution first called the girl, who testified that

Parms “did sexes on me.” Specifically, she testified that Parms “put my clothes off,”

“[t]ouched my privates,” and “put some grease on me.” (Id. at 131, 123-25.) She stated

that he then “pulled his pants down” and “put [his] private on my private,” and that “[i]t

was hurting” when he did so. (Id. at 125, 135, 138.) The prosecution also called



1
 At the suppression hearing, Parms testified that he initially denied any sexual contact
with the girl and only decided to admit his involvement after the police “put a lot of
pressure on me.” (J.A. at 101.) Specifically, he asserted that the police “asked me the
same questions over and over and over again” and that the repeated questioning “made
me tired and I felt I had to sign [the statement] . . . to make them stop asking me questions
over and over again.” (Id. at 107-08.) We note that the police began questioning Parms
                                               3
Detective Dennis Ostrowski, who testified that after receiving a report of the assault, he

went to Lewis’s apartment, found Parms hiding behind a door, and placed him under

arrest. He explained that although Parms initially denied any wrongdoing, he soon

confessed to the assault. Finally, Parms himself testified. Although he professed his

innocence of the charges, he acknowledged being in the bathroom with the girl and

admitted that “something happen[ed] inside the bathroom.” (Id. at 170.) He claimed,

however, that the entire episode had been “an accident.” (Id. at 106-07.) Specifically, he

testified that he had been masturbating in the bathroom with the assistance of some oil

when the girl unexpectedly walked in:

       And I had my eyes closed and . . . [the girl] walked in and I felt her brush
       me; so I put my hands out and wait -- wait. Excuse me. She had her hands
       out and oil got on her, like and I said, what are you doing here? So I stood
       up to leave and I left; and she went . . . to go to the bathroom. So I just saw
       her, like, for a minute.

(Id. at 171.)

       Parms was found not guilty of rape, but guilty of attempted rape, aggravated

indecent assault, and corruption of minors. At the subsequent sentencing hearing, he was

sentenced to five to fifteen years’ imprisonment to be followed by ten years’ probation.

On direct appeal, the Pennsylvania Superior Court affirmed the judgment of sentence, and

the Supreme Court of Pennsylvania denied his Petition for Allowance of Appeal.




at 1:52 a.m. and that Parms signed the confession less than one hour later, at
approximately 2:40 a.m. (Id. at 81, 108.)
                                            4
                             C. Post-Conviction Proceedings

       On April 29, 2002, Parms filed a pro se petition for relief under the Pennsylvania

Post-Conviction Relief Act (“PCRA”). Counsel was appointed and entered an

appearance on Parms’ behalf, but no action was taken on his petition. On April 29, 2004,

Parms filed another pro se PCRA petition and requested new counsel, claiming that his

attorney had abandoned him. Again, no action took place, and on August 4, 2008, Parms

filed yet another pro se PCRA petition, and again, nothing happened. On July 29, 2010,

after more than eight years of inaction on his state PCRA petitions, Parms filed a pro se

petition for writ of habeas corpus in the Western District of Pennsylvania.

       Following the filing of this federal habeas petition, the PCRA court appointed new

counsel to represent Parms and the Commonwealth filed an answer to his last PCRA

petition. Meanwhile, the Commonwealth argued to the District Court that because Parms

had not exhausted his state court remedies, any review of the habeas petition should “be

stayed until the state court is able to fully review the merits of [Parms’] PCRA petition.”

(J.A. at 7.) On December 6, 2010, the District Court determined that the exhaustion

requirement should be excused in light of the almost nine-year delay in adjudicating

Parms’ PCRA petition and the fact that Parms had been jailed for over thirteen years and

was “rapidly approaching his maximum sentence expiration date.” (Id.) Accordingly, it




                                             5
proceeded to reach the merits of Parms’ petition. 2

       Parms’ habeas petition raised eight separate claims. Seven of these claims charged

ineffective assistance on the part of Parms’ trial counsel for his alleged failure to

investigate, develop, or pursue certain issues during trial. 3 The District Court dismissed

Parms’ habeas petition, describing his ineffective assistance claims as “patently

frivolous” and declining to issue a certificate of appealability (“COA”). (Id. at 13.)

Parms timely appealed, and on March 10, 2011, we issued a COA on his claim that trial

counsel “rendered ineffective assistance by failing to address at trial evidentiary

inconsistencies regarding: (1) the order in which appellant and the victim entered the

bathroom; (2) the color of the jar from which appellant took the grease; and (3) the state

of the victim’s clothing.” (Id. at 15.) The application for a COA was denied as to all

other claims. 4


2
  The Commonwealth has not raised an exhaustion argument before us. We note that
Parms’ PCRA petition was denied on September 15, 2011, and a timely appeal to the
Pennsylvania Superior Court remains pending.
3
  Parms’ eighth claim related to the “inordinate delay in the state courts in disposing of
his [PCRA] petitions,” (J.A. at 9), which the District Court addressed by waiving the
exhaustion requirement.
4
  Although we specifically denied the request for a COA on the remaining claims, Parms
revisits several of them in his brief on appeal. (See, e.g., Appellant’s Br. at 17 [trial
counsel was ineffective for failing to emphasize the short period of time that the girl was
present in Lewis’s apartment]; id. at 19 [trial counsel was ineffective for failing to
investigate conflicting lab reports on physical evidence of sexual assault].) While we
may, in our discretion, sua sponte “expand the scope of the COA beyond the scope
announced by the motions panel,” Villot v. Varner, 373 F.3d 327, 337 n.13 (3d Cir. 2004),
it is well-established that we need not consider arguments that are “not within the scope
of the issue on which we granted a certificate of appealability.” Miller v. Dragovich, 311
F.3d 574, 577 (3d Cir. 2002). Here, where both the District Court and the motions panel
                                               6
                                       II. Discussion 5

       Because the District Court did not conduct an evidentiary hearing, we exercise

plenary review over its dismissal of Parms’ petition. Williams v. Beard, 637 F.3d 195,

203-04 (3d Cir. 2011). In evaluating a claim of ineffective assistance of counsel, we

apply the familiar two-prong test established by the Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). Under Strickland, a defendant must show: (1) “that

counsel’s performance was deficient”; and (2) “that the deficient performance prejudiced

the defense.” Id. at 687. This is a demanding standard. To demonstrate deficient

performance, a defendant must show that counsel’s representation “fell below an

objective standard of reasonableness.” Outten v. Kearney, 464 F.3d 401, 414 (3d Cir.

2006). As for the prejudice prong, the defendant must demonstrate “‘a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.’” Id. (quoting Strickland, 466 U.S. at 694).

       We granted a COA on three specific allegations of ineffective assistance, and will

address each in turn. None of these allegations has merit.

                                              A.

       Parms first claims that his trial counsel “rendered ineffective assistance by failing

to address . . . evidentiary inconsistencies regarding . . . the order in which appellant and


have already considered and rejected Parms’ request for a COA on these other claims, we
decline to sua sponte expand the scope of the COA.
5
  The District Court had jurisdiction pursuant to 28 U.S.C. §§ 2241 and 2254. We have
appellate jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253.
                                             7
the victim entered the bathroom.” (J.A. at 15.) This claim is grounded in the cross-

examination of the girl at trial, during which defense counsel pressed her on the details of

her encounter with Parms, including questioning her closely on whether she or Parms had

entered the bathroom first. We excerpt that exchange in full:

       Q: What was he doing when you went back there to the bathroom?

       A: He told me to come here and he came in the bathroom and put my own clothes
       off.

       Q. Wait a minute now. Are you saying that you went to the bathroom first or that
       you walked -- are you saying you walked back there with Nigel?

       A: No. I went in the bathroom.

       Q: You walked into the bathroom?

       A: Yeah.

       Q: And was Nigel in the bathroom when you walked into the bathroom? Did you
       see Nigel was in the bathroom when you walked in?

       A: He came in and I came in.

       Q: So he went in first and then you went in after him; is that right?

       A: Yeah.

       Q: Okay. Did you walk right behind him or was he in the bathroom and then you
       walked in after him? Do you understand what I’m saying?

       A: Yeah.

       Q: Were you right behind him or was he already in the bathroom?

       A: He was already -- he was in there.


                                             8
(Id. at 130-31.)

       Parms characterizes this testimony as “vacillat[ing] about the sequence of events,”

and he asserts that his trial counsel was ineffective because he “never challenged [the

girl] on any of the inconsistencies in her testimony.” (Appellant’s Br. at 17.) This

argument fails under both Strickland prongs. First, trial counsel’s performance was not

deficient because, as the above transcript clearly shows, he did challenge the girl on

supposed inconsistencies in her testimony. Second, even if the failure to further cross-

examine her on the question of who entered the bathroom first amounted to ineffective

assistance, Parms cannot establish prejudice. Parms admits to being in the bathroom

alone with her, and so it is difficult to see how the question of who entered first is even

relevant. In any event, given the strength of the evidence against Parms—including his

signed confession—and the preposterous exculpatory story he presented at trial, there is

no reasonable probability that he would have been acquitted if defense counsel had

further pursued this issue on cross-examination.

                                             B.

       Parms next claims that trial counsel was ineffective for failing to address the

inconsistency as to the color of the jar from which he took the lubricant used in the

assault. In his confession, Parms stated that he used cream from a red jar. At trial,

however, Detective Ostrowski testified that he seized four different creams or lotions

from Lewis’s apartment and that Parms identified a black jar when these items were


                                              9
shown to him at the police station. Parms asserts that his trial counsel’s failure to

emphasize this inconsistency amounted to ineffective assistance because this discrepancy

“makes the details of his confession unreliable.” (Appellant’s Br. at 19.) Parms is wrong.

The inconsistency as to the color of the jar is entirely immaterial to the charged crime

given that there is no dispute that Parms used a lubricant on the afternoon in question.

                                               C.

       The third example of purported ineffective assistance is that trial counsel failed to

address “evidentiary inconsistencies regarding . . . the state of the victim’s clothing.”

(J.A. at 15.) This argument stems from the girl’s testimony, under cross-examination, that

she “ke[pt her] panties on” during her encounter with Parms. (Id. at 134.) On redirect,

however, the prosecutor revisited the issue:

       Q: How did he put the grease on your private part if your panties were on?

       A: He put my panties down to my, to my legs so he put them, put the grease on.

       Q: Okay. How far down did he pull your panties? Do you remember?

       A: Down here. (Pointing.)

       Q: Okay. Let me see where you are pointing to.

              THE COURT: Low to mid thigh.

       Q: Okay. Is that where your panties were when he put his private on your private?

       A: Yeah.

(Id. at 137-38.) Parms argued to the District Court that “counsel was ineffective for


                                               10
fail[ing] to address” this supposedly inconsistent testimony. (Id. at 26.) He has

abandoned this argument on appeal, and we deem it waived. See Ghana v. Holland, 226

F.3d at 175, 180 (3d Cir. 2000).

                                     III. Conclusion

       For the foregoing reasons, we will affirm the District Court’s dismissal of Parms’

habeas petition.




                                            11